                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

 UNITED STATES OF AMERICA,

                             Plaintiff,                                ORDER

               v.                                                  10-cr-140-bbc-1

 AARON N. HULTQUIST,

                             Defendant.


- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


      A telephone status conference was held in this case on March 24, 2020. The

government appeared by Elizabeth Altman. Defendant and counsel, Murali Jasti, also

participated; along with Senior Probation Officer Traci Jacobs. At the hearing, the parties

discussed defendant’s continued release on conditions until a formal judicial review can be

set in June 2020 after the coronavirus emergency.

      The parties agreed that the March 24, 2020, judicial review shall be held in

abeyance until June 3, 2020, at 11:00 a.m. unless Mr. Hultquist commits new violations

of his supervised release before June 3, 2020. The parties and defendant agreed to the

following standard and special conditions below, as well as the mandatory conditions of

supervised release. They are reasonably related to the offense of conviction, his personal

history and characteristics and his demonstrated noncompliance with prior supervision

conditions.



                                            1
Standard Conditions

The following information is provided for consideration with respect to the revocation
proceedings in this matter. Pursuant to the Seventh Circuit Court of Appeals decisions in
United States v. Thompson, et al., 777 F.3d 368 (7th Cir. 2015), a sentencing judge must give
a reason, consistent with the sentencing factors set forth at 18 U.S.C. § 3553(a), for any
non-mandatory condition of supervision.


The standard and special conditions of supervised release that were imposed at the time of
original sentencing on March 11, 2011, were reasonably related to the offense of
conviction, as well as the personal history and characteristics of Mr. Hultquist.

The standard conditions of supervision, as set forth in 18 U.S.C. §§ 3563(b) and 3583(d),
have been established by policy of the Judicial Conference, as informed by U.S. Sentencing
Commission policy statements in §§5B1.3 and 5D1.3. The District Court for the Western
District of Wisconsin has adopted some modifications as a result of Seventh Circuit case
law. These standard conditions, adopted from 18 U.S.C. §§ 3563(b) and 3583(d) and
numbered below, identify the basic requirements, expectations, and limitations for
defendants and address corresponding risk-related or recidivism-related factors. The
standard conditions provide probation officers with the means to monitor the conduct of
defendants who are under court-ordered supervision by matching supervision and
programming to factors correlated with risk.



     STANDARD CONDITIONS OF SUPERVISION                                 JUSTIFICATION
1)    Defendant shall not knowingly leave the               To provide community protection,
      judicial district in which defendant is being         rehabilitation for defendant, and to
      supervised without the permission of the Court        enable the supervising probation officer’s
      or probation officer.                                 statutory duty to keep informed of
                                                            defendant’s location, conduct, condition,
                                                            and compliance; and confirm sex offender
                                                            registration requirements.
                                                            18 U.S.C. § 3553(a)(1), (a)(2)(B) and
                                                            (C);
                                                            18 U.S.C. § 3563(b)(14);
                                                            18 U.S.C. § 3603(2) and (7);
                                                            USSG §5B1.3(b)(1)(A), (C), (D) and
                                                            (b)(2); USSG §5D1.3(b)(1)(A), (B), (C)
                                                            and (b)(2).




                                             2
2)   Defendant is to report to the probation office     To provide community protection,
     as directed by the Court or probation officer      rehabilitation for defendant, to ensure
     and shall submit a complete written report         officer and defendant safety, and to
     within the first five days of each month, answer   enable the supervising probation officer’s
     inquiries by the probation officer, and follow     statutory duty to keep informed of
     the officer’s instructions. The monthly report     defendant’s location, conduct, condition,
     and the answer to inquiries shall be truthful in   and compliance.
     all respects unless a fully truthful statement     18 U.S.C. § 3553(a)(1), (a)(2)(B), (C)
     would tend to incriminate defendant, in            and (D);
     violation of defendant’s constitutional rights,    18 U.S.C. § 3563(b)(15) and (17);
     in which case defendant has the right to remain    18 U.S.C. § 3603(2), (3), (4) and (7);
     silent.                                            USSG §5B1.3(b)(1)(B)(C), (D), (E) and
                                                        (b)(2);
                                                        USSG §5D1.3(b)(1)(B), (C), (D) and
                                                        (b)(2).
3)   Defendant shall maintain lawful employment,        Evidence based practice research indicates
     seek lawful employment, or enroll and              that lawful, stable employment and
     participate in a course of study or vocational     education are pro-social activities that
     training that will equip defendant for suitable    reinforce the rehabilitation of defendant.
     employment, unless excused by the probation        Employment and education have been
     officer or the Court.                              identified as risk factors for recidivism.
                                                        18 U.S.C. § 3553(a)(2)(B), (C) and (D);
                                                        18 U.S.C. § 3563(b)(4) and (5);
                                                        18 U.S.C. § 3603(2), (3), (4) and (7);
                                                        USSG §5B1.3(b)(1)(C), (D) and (E);
                                                        USSG §5D1.3(b)(1)(B), (C) and (D).
4)   Defendant shall notify the probation officer       To provide community protection,
     within seventy-two hours of any change in          rehabilitation for defendant, to ensure
     residence, employer, or any change in job          officer and defendant safety, and to
     classification.                                    enable the supervising probation officer’s
                                                        statutory duty to keep informed of
                                                        defendant’s location, conduct, condition,
                                                        and compliance.
                                                        18 U.S.C. § 3553(a)(2)(C);
                                                        18 U.S.C. § 3563(b)(13), (15), (16) and
                                                        (19);
                                                        18 U.S.C. § 3603(2), (3), (4) and (7);
                                                        USSG §5B1.3(b)(1)(D) and (b)(2);
                                                        USSG §5D1.3(b)(1)(C).




                                         3
5)   Defendant shall not purchase, possess, use,        Evidence based practice research indicates
     distribute, or administer any narcotic or other    the use of illicit chemicals is a risk factor
     controlled substance, or any paraphernalia         for recidivism.       This condition is
     related to such substances, except as prescribed   recommended to assist with defendant’s
     by a physician. Defendant shall not use any        rehabilitation, officer and defendant
     product containing cannabidiol (CBD) or            safety, and to protect the public.
     tetrahydrocannabinol     (THC),     except    as   18 U.S.C. § 3553(a)(1), (a)(2)(A), (B)
     prescribed by a physician.                         and (C); 18 U.S.C. § 3563(b)(7); 18
                                                        U.S.C.      §      3603(3);     USSG        §
                                                        5B1.3(b)(1)(A), (B), (C) and (D); USSG
                                                        § 5D1.3(b)(1)(A), (B) and (C).
6)   Defendant shall not visit places where             Evidence based practice research indicates
     defendant knows or has reason to believe           that frequenting places where illicit
     controlled substances are illegally sold, used,    chemicals are sold, used, distributed or
     distributed, or administered.                      administered increases the risk that
                                                        defendant will purchase, use or possess
                                                        illicit chemicals. Individuals involved in
                                                        the distribution of illicit chemicals
                                                        present a risk of peer association as
                                                        identified in the research. This condition
                                                        supports rehabilitation of defendant and
                                                        promotes public safety
                                                        18 U.S.C. § 3553(a)(1), (a)(2)(B) and
                                                        (C);
                                                        18U.S.C. § 3563(b)(6);
                                                        18 U.S.C. § 3603(3);
                                                        USSG §5B1.3(b)(1)(A), (B), (C), (D)
                                                        and (b)(2);
                                                        USSG §5D1.3(b)(1)(A), (B) and (C).
7)   Defendant shall not meet, communicate, or          Evidence based practice research indicates
     spend time with any persons defendant knows        that association with peers involved in
     to be engaged in criminal activity or planning     criminal activity increases the risk of
     to engage in criminal activity.                    recidivism. This condition promotes and
                                                        encourages pro-social relationships that
                                                        are conducive to a law-abiding lifestyle.
                                                        18 U.S.C. § 3553(a)(1), (a)(2)(A), (B)
                                                        and                                    (C);
                                                        18 U.S.C. § 3563(b)(6); 18 U.S.C. §
                                                        3603(3);
                                                        USSG §5B1.3(b)(1)(B), (C) and (D);
                                                        USSG §5D1.3(b)(1)(B) and (C).




                                         4
8)   Defendant shall permit a probation officer to      Community contacts ensure compliance
     visit defendant at home, work, or some other       with court-ordered conditions and assist
     mutually convenient location designated by the     defendant in maintaining a law-abiding
     probation officer at any reasonable time and       lifestyle.
     shall permit confiscation of any contraband        18 U.S.C. § 3553(a)(1), (a)(2)(A), (B),
     observed in plain view by the probation officer.   and (C);
                                                        18 U.S.C. § 3563(b)(13), (15), (16) and
                                                        (17);
                                                        18 U.S.C. § 3603(2), (3), (4) and (7);
                                                        USSG§ 5B1.3(b)(1)(A), (B), (C), (D)
                                                        and (b)(2);
                                                        USSG §5D1.3(b)(1)(A), (B), (C) and
                                                        (b)(2).
9)   Defendant shall notify the probation officer To provide for community safety and
     within seventy-two hours of being arrested or rehabilitation of defendant.
     questioned by a law enforcement officer.      18 U.S.C. § 3553(a)(1), (a)(2)(A), (B)
                                                   and (C);
                                                   18 U.S.C. § 3563(b)(18);
                                                   18 U.S.C. § 3603(2), (3), (4) and (7);
                                                   USSG § 5B1.3 (b)(1)(A), (B), (C) and
                                                   (D);
                                                   USSG § 5D1.3 (b)(1)(A), (B) and (C).
10) Defendant shall not enter into any agreement        Evidence based practice research indicates
    to act as an informer or a special agent of a law   contact with criminals and potential
    enforcement agency without the permission of        involvement in facilitating other crimes
    the Court.                                          sanctioned by law enforcement officers
                                                        directly contradicts the condition of no
                                                        new offenses and criminal associations,
                                                        which are risk factors for recidivism.
                                                        Therefore, strict monitoring by the
                                                        Court/probation office is necessary for the
                                                        safety of the community, defendant, and
                                                        the supervising probation officer.
                                                        18 U.S.C. § 3553(a)(1), (a)(2)(A), (B)
                                                        and                                    (C);
                                                        18 U.S.C. § 3563(b)(5), (6), (15), (17)
                                                        and                                   (18);
                                                        18 U.S.C. § 3603(2), (3), (4) and (7);
                                                        USSG §5B1.3(b)(1)(A), (B), (C) and (D);
                                                        USSG §5D1.3(b)(1)(A), (B) and (C).




                                         5
11) Defendant shall report to the probation office       To review and clarify conditions of
    in the district to which defendant is released       supervision imposed by the court at
    within 72 hours of release from the custody of       sentencing. To assist with risk and needs
    the Bureau of Prisons, unless instructed by a        assessment, monitoring requirements,
    U.S. probation officer to report within a            release planning, and program referrals.
    different time frame.                                To set goals for supervision.
                                                         18 U.S.C. § 5363(b)(15); USSG §§
                                                         5B1.3(c)(1); USSG § 5D1.3(c)(1).
12) Defendant shall not possess a firearm, To comply with statutory provisions. To
    ammunition, destructive device, or dangerous provide for community safety, as well as
    weapon.                                      the safety of the supervising U.S.
                                                 probation officer.
                                                 18 U.S.C. §§ 921 and 922; 18 U.S.C. §
                                                 5363(b)(10); USSG § 5D1.3(c)(10);
                                                 and U.S. v. Armour, 804 F.3d 859, 869
                                                 (7th Cir. 2015).

Special Conditions

The following special conditions, in addition to the mandatory conditions, would be
recommended if an additional term of supervision is deemed appropriate by the Court:


     SPECIAL CONDITIONS OF SUPERVISION                              JUSTIFICATION
 13) Provide the supervising U.S. Probation              Based on the need to monitor his ability
     Officer any and all requested financial             to support himself through legitimate
     information, including copies of state and          means, and the requirement to report
     federal tax returns;                                place of employment under SORNA.
 14) Submit person, property, residence, papers,         Based on the nature of the offense of
     vehicle, computers [as defined in 18 U.S.C. §       conviction, his history of possessing
     1030(e)(1),       or      other       electronic    materials and unmonitored devices
     communications, data storage device, or             supportive of sexual offending, the need
     media], or office to a search conducted by a        to protect the public from further
     U.S. Probation Officer at a reasonable time         criminal    activity    perpetrated     by
     and manner, whenever the probation officer          defendant as suggested by his criminal
     has reasonable suspicion of contraband or of        history, and the need to ensure the safety
     the violation of a condition of release relating    of the supervising U.S. probation officer.
     to substance abuse or illegal activities; failure
     to submit to a search may be a ground for
     revocation; defendant shall warn any other
     residents that the premises defendant is




                                          6
     occupying may be subject         to   searches
     pursuant to this condition;
15) Not possess any depictions of sexually explicit   Based on the offense of conviction, the
    conduct of minors as defined in 18 U.S.C. §       need to protect the public from further
    2256(8).                                          criminal activity perpetrated by the
                                                      defendant, and to assist in identifying
                                                      and addressing defendant’s acute and
                                                      stable dynamic risk factors for re-
                                                      offending.
16) Not own, use or have access to the services of    Based on defendant’s possession of
    any commercial mail-receiving agency or open      unauthorized devices used to access
    or maintain a post office box without the prior   images that promote the sexual abuse of
    approval of the supervising U.S. Probation        minors and his subsequent subterfuge
    Officer;                                          relating to those devices.
17) Not meet or spend time with any person            Based     on     defendant’s     current
    under the age of 18 or have verbal, written,      supervision adjustment and prior
    telephonic or electronic communication with       criminal record that includes his
    any such person. This provision does not          possession of materials that promote the
    include persons under the age of 18, such as      sexual abuse of minors.
    waiters, cashiers, ticket vendors, etc., with
    whom defendant must deal in order to obtain
    ordinary and usual commercial services;
18) Not work in any occupation, business or           Based     on     defendant’s     current
    profession, or participate in any volunteer       supervision adjustment and prior
    activity where defendant has access to            criminal record that includes his
    children under the age of 18 without the prior    possession of materials that promote the
    approval of the supervising U.S. probation        sexual abuse of minors.
    officer;
19) Comply with the requirements of the Sex           Based on the offense of conviction and
    Offender Registration and Notification Act        the need to monitor defendant’s
    (34 U.S.C §20913, et seq.) as directed by the     compliance with local, state, and federal
    probation officer, the Bureau of Prisons, or      laws.
    any state sex offender registration agency in
    which defendant resides, works, is a student
    or was convicted of a qualifying offense;
20) As approved by the supervising U.S.               Based on defendant’s prior criminal
    Probation Officer, undergo psychosexual           record that includes the possession of
    evaluations which may involve use of              child sexual abuse images, prior
    polygraph examinations. Defendant shall           unsuccessful   participation   in   sex
    participate in an outpatient sex offender         offender treatment, his ongoing pursuit
    counseling program if recommended by the          of images or articles that support the


                                       7
     evaluator, which may involve the continued         sexual abuse of minors, and to assist in
     use of polygraph examinations. Defendant’s         identifying and addressing defendant’s
     answers to questions by the treatment              acute and stable dynamic risk factors for
     provider, probation officer and polygraph          re-offending.
     examiner shall be truthful in all respects
     unless a fully truthful statement would tend
     to incriminate defendant, in violation of
     defendant’s constitutional rights, in which
     case defendant has the right to remain silent.
     Defendant shall follow all treatment
     requirements and restrictions. If defendant
     is eligible for funding from any source to cover
     the cost of treatment, defendant is to make
     reasonable        efforts  to    obtain     such
     funding. Participation in treatment does not
     require payment by defendant unless it is
     clear defendant can afford it. Defendant
     shall allow reciprocal release of information
     between the supervising U.S. Probation
     Officer and the treatment provider.
21) Participate in mental health referral,              To help monitor his mood disorder, help
    assessment, and treatment as approved by the        develop    strategies    for   healthy
    supervising U.S. Probation Officer and              independent living, help maintain
    comply with all rules, regulations, and             employment, and help with his ongoing
    recommendations of the mental health agency         readjustment to society.
    or its representative to the extent approved by
    the supervising U.S. Probation Officer. If
    defendant is eligible for funding from any
    source to cover the cost of treatment,
    defendant is to make reasonable efforts to
    obtain such funding.          Participation in
    treatment does not require payment by
    defendant unless it is clear defendant can
    afford it.
22) Defendant shall provide the supervising U.S.        Based on defendant’s prior criminal
    Probation Officer advance notification of any       record that includes the possession of
    devices associated with or falling within the       child sexual abuse images, his continued
    general category of information technology          unauthorized use of electronic devices to
    (IT) that produce, manipulate, store,               seek and obtain images or articles
    communicate or disseminate information              supportive of the sexual abuse of minors,
    used by defendant. This includes external           and to assist in identifying and
    and portable hard drives. The probation



                                         8
       office is authorized to install applications to   addressing defendant’s acute and stable
       monitor any such devices owned or operated        dynamic risk factors for re-offending.
       by defendant. Defendant is required to
       comply with the monitoring agreement and
       may not disable or circumvent any
       applications. Defendant shall consent to and
       cooperate with unannounced examinations of
       any technological equipment owned or used
       by defendant, including but not limited to
       retrieval and copying of all data from all
       information technology devices and any
       internal or external peripherals based on
       reasonable suspicion of contraband or illegal
       activity. The examinations may involve
       removal of such equipment for the purpose of
       conducting examination.
 23) Defendant shall not provide consulting or           Based     on      defendant’s    current
     conduct any activities related to improving or      supervision adjustment that includes his
     fixing systems falling within the general           continued engagement in providing
     category of information technology (IT) that        verbal and in-person consulting and
     produce, manipulate, store, communicate or          repair    services    of   unmonitored
     disseminate information.                            technological devices.
 24) Participate for a period of 120 days in a           Based     on     defendant’s     current
     location monitoring program that may                supervision adjustment; his repeated
     include voice recognition. Defendant shall          unsupervised contact with minors; the
     abide by the technology requirements                need to verify defendant is not at a
     implemented at the direction of the                 residence where he has access to minors;
     supervising U.S. Probation Officer. During          and the need to monitor defendant’s
     this period, defendant shall remain at              compliance with local, state, and federal
     defendant’s     residence.  Exemptions    for       laws.
     employment and educational purposes;
     religious services; medical; mental health,
     attorney visits; court appearances; and other
     activities are to be pre-approved by the
     supervising probation officer.     Defendant
     shall not be responsible for the cost of
     location monitoring.

Mandatory Conditions - 18 U.S.C. § 3563(a) and 18 U.S.C. § 3583(d)

   •   Defendant shall not commit another federal, state, or local crime. [Note: Any
       defendant that has been convicted of a felony offense, or is a prohibited person,


                                           9
    shall not possess a firearm, ammunition, or destructive device pursuant to 18 U.S.C.
    §§ 921 and 922.]

•   Defendant shall not illegally possess a controlled substance. The offense is not drug
    related and defendant has no history of drug use. Therefore, the requirement for
    drug testing set forth in 18 U.S.C. § 3583(d) is waived.

•   Defendant shall cooperate with the collection of DNA by the U.S. Justice
    Department and/or the U.S. Probation and Pretrial Services Office as required by
    Public Law 108-405.



    Entered this 25th day of March 2020.

                                BY THE COURT:
                                /s/
                                ______________________________
                                Barbara B. Crabb
                                District Judge




                                         10
